Citation Nr: 1824498	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Herdliska


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In September 2016, the Veteran testified at a hearing before the undersigned; a transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current back disability did not arise during service, may not be presumed to have been incurred in service, and is not the result of an injury, event, or illness suffered during military service.


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

The Veteran asserts entitlement to service connection for a low back disability which he contends is the result a 15 foot fall out of a helicopter during combat operations in Vietnam.  See Veteran's July 2016 statement in support of his claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5   (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, like arthritis, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias ...").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Analysis

During a May 2012 VA treatment examination, a VA physician diagnosed the Veteran with a low back disability (degenerative spine disease or arthritis of the spine).  The Veteran thus has a current back disability which meets the initial criterion of an award of service connection.  As arthritis was not manifested within a year of discharge from service, service connection for arthritis of the low back on a presumptive basis is not warranted.

The question remaining is whether his current back disability is due to an event, disease or injury in service.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and it's implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  In this regard, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, the Board observes that the relaxed standard for a combat veteran to prove service connection does not equate to a relaxed standard to prove combat service.  Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007).  

The Veteran's service personnel record is devoid of any indication of combat operations, and neither his MOS (Aviation Electronics Operator) nor his assignment history (anti-aircraft missile battery at Chu Lai) shows exposure to combat.  In his statement in support of his claim from July 2016, the Veteran stated that he had a great deal of spare time due to the lack of enemy activity at his base.  By his account, he only saw combat and was subsequently injured by secretly participating in the combat actions of a co-located helicopter group.  The Veteran further testified at his Board hearing that no one in his unit was aware of these activities.  Due to the alleged clandestine nature of Veteran's claimed combat activities, it would be futile for VA to further assist the Veteran in obtaining evidence of this injury.  Because his unit was unaware of its occurrence, there is no possibility of obtaining witness statements or medical evidence documenting its occurrence.

The Veteran's medical treatment record while in Vietnam includes only minor skin and oral issues.  The Veteran noted that he hid his injury from his command out of fear of punishment for unauthorized participation in combat missions with another unit.  A March 1968 separation examination showed that he was in good health with no abnormalities of the spine.  The Veteran testified at his hearing and offered in his July 2016 statement in support of his claim that in the mid 1960's, an MRI demonstrated that his fall resulted in a vertebral fracture of his lower back.  The Board takes judicial notice that the world's first use of a full body MRI did not occur until 1977.  July, 1977: MRI Uses Fundamental Physics for Clinical Diagnosis, American Physical Society, https://www.aps.org/publications/apsnews/
200607/history.cfm (last visited Apr 10, 2018).

During the Veteran's first documented treatment for back pain in May 2009 at the Anderson South Carolina VA clinic, he did not bring up his helicopter incident.  Instead, the Veteran claimed back pain starting from the 1960's or 1970's.  The latter period is a decade removed from the underlying trauma of the Veteran's claimed incident.  After the VA clinic requested X-rays and a narcotics use agreement, the Veteran did not pursue treatment and sought the use of a private pain management clinic instead.  In January 2012, the Veteran again returned to VA complaining of fatigue, shortness of breath, and eventually back pain.  At first, the Veteran noted that his back pain was related to prostate distress.  However, after VA diagnosed a low back disability in May 2012, the Veteran told his treating physician about his helicopter fall.  In this first documented account of the incident, the treating physician noted in her May 2012 treatment record that the Veteran jumped from a helicopter with a heavy backpack, not ammo cans as the Veteran would later testify in at his Board hearing and in his statement in support of his claim from July 2016.  Moreover, while the Veteran would testify at his Board hearing that he sought back treatment for many years since separating from service, on the Veteran's initial claim for benefits, he stated that treatment did not begin until May 2012.  The Veteran has stated that records documenting his prior treatment are unavailable.

The Board notes that the Veteran is competent to report an in-service accident he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board must still determine whether these statements are credible.  See Buchanan, at 1337 (the Board as a fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself).  For the reasons set forth above, including inconsistencies surrounding the events of the in-service incident, claiming to have had an MRI before they were developed, and stating multiple dates for the onset of symptoms, the Board finds that the Veteran's claims of an in-service injury as a combat Veteran and the immediate and continual presence of back pain since separation from military service are not credible.  For these reasons, also, the Veteran's statements do not, on their own, warrant a determination that further development of the medical evidence is required.  Therefore, the preponderance of the evidence is against a finding that the Veteran incurred a back injury in service.  While the VA physician treating the Veteran did add a note in the treatment record stating that the current back disability is related to the Veteran's reported injury in service, since this opinion is based on the Veteran's non-credible claim of an in-service event, this medical opinion is afforded no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Importantly, in making this finding the Board is not implying that the Veteran had any intent to deceive.  Rather, he may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred five decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, a statement may lack credibility because of faulty memory) (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at * 3  (May 15, 2014)).

As the weight of the evidence is against the Veteran's claim, service connection for a low back disability must be denied.  See 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


